DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Double Patenting
The previous double patenting rejection is maintained in this Office action because of the following:
The terminal disclaimer filed on 05/18/2022 was disapproved because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08). Please file a Power of Attorney (POA) that gives power to the attorney who is signing the TD. Also, resubmit Terminal Disclaimer (TD) or file a TD that is signed by the applicant. No new fee required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagner et al. (US. Patent App. Pub. No. 2009/0306573, "Gagner" hereinafter) in view of Moll et al. (US. Patent App. Pub. No. 2004/0220832, "Moll").
As per claim 36, as shown in Fig. 1, Gagner teaches a patient treatment system for patient dialysis, comprising: 
one or more patient treatment apparatus comprising dialysis equipment (dialysis unit 110, ¶ [28]); 
a digital data processor (gateway120) that includes a user interface (addressed below referring to Moll) and that is coupled for communications with the treatment apparatus via a wireless communications link (¶ [29], “The gateway unit 120 has a matching wireless interface 120W, i.e. an interface that is adapted to communicate with the dialysis unit 110 over the interface 110W”) and that receives data from the treatment apparatus over the wireless communications link (still in ¶ [29], “Specifically, the gateway unit 120 is adapted to receive therapy result Dr; Dh and patient status data Dbp and DW over the wireless interface 120W”. See also ¶ [34], the dialysis unit 110 may also transmit uplink information to the gateway unit 120) and that issues a command to the treatment apparatus over the wireless communications link and that analyzes the patient data 2received from the treatment apparatus (¶ [34-37], i.e. performing the above functions under the control of the remote host 140) and; 
a remote computer system that is coupled to the digital data processor via a networked communications link (as addressed above, a remote host 140 coupled to the gateway 120 via the wireless network, see ¶ [29], and [34-37]).
Gagner does not expressly teach the digital data processor (gateway 120) includes a user interface and that the remote computer system includes mathematical/statistical libraries that facilitate the analysis of the patient data by the digital data processor. Gagner, however, as addressed above, teaches the remote host receiving treatment parameters and analyzing whether the treatment is successful (¶ [34-37]). Gagner, however, as addressed above, teaches the remote host receiving treatment parameters and analyzing whether the treatment is successful (¶ [34-37]).
Moll teaches a very similar method of a patient treatment system for patient dialysis by a remote physician as shown in Fig. 1 (¶ [30-31]) comprising a dialyzer 12, a digital data processor (a PC, ¶ [16, 31]), user interface device (monitor includes in video terminal 16), in which the dialysis station permits a bidirectional data communication between the physician place and each patient place (¶ [10]), and also teaches the digital processor includes a user interface (user interface on video terminal 16 shown in Fig. 2-7 for inputting information) and that the remote computer system includes mathematical/statistical libraries that facilitate the analysis of the patient data by the digital data processor (¶ [35], i.e. “Instructions to the operating personnel are sent from the physician place 24, 26 to the patient place 10” based on the input data entered as shown in Fig. 3-5. The treatment instructions are provided by the physicians at the remote computers 24, 26 based on the documented patient information as addressed above at the server 20 as shown in Fig. 6-8 referring to ¶ [41-43], and also ¶ [52-54], using mathematical/statistical libraries, interpreted as database at the server, see ¶ [32]. Thus, the server does include statistical libraries (database) that facilitates the analysis of the patient data by the digital data processor (facilitating analysis of the video terminal at the patient place, see ¶ [11]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the digital processor as taught by Moll addressed above and incorporate that  digital processor into the method as taught by Gagner as addressed above, the advantage is to directly intervene into the operation of each respective dialyzer from the video terminal of the physician place (¶ [10]).
As per claim 37, the combined Gagner-Moll also teaches wherein the digital data processor is coupled for communications with the treatment apparatus via a first communications link, and wherein the digital data processor is coupled for communications with a user    device via a second communications link (see Gagner, Fig.1, the gateway unit 120 connected with the dialysis unit 110 and connected with the user interface device 118 via two different communication links). 
As per claim 38, the combined Gagner-Moll also teaches wherein the user interface device is remote (see Gagner, Fig. 1, the PDA device is remote from the gateway unit 120. It should be noted that the claim language does not specify what device the user interface device is remote from).
As per claim 39, as addressed in claim 1, the combined Gagner-Moll wherein one or more of the first communications link and the second communications link are wireless.
As per claim 40, the combined Gagner-Moll further teaches wherein one or more of the first communications link and the second communications link are Bluetooth communications links (Gagner, ¶ [28]).  
As per claim 41, as addressed in claim 40, the combined Gagner-Moll does also teach wherein the second communications link is a wireless communication link.  
As per claim 42, as addressed above, the combined Gagner-Moll does teach wherein the second communications link is a networked communications link.  
As per claim 43, the combined Gagner-Moll also teaches wherein the digital data processor is a stand-alone device (Gagner, Fig. 1, the gateway unit 120 is a standalone device)
As per claim 44, as shown in Fig. 1 of Gagner, the combined Gagner-Moll does teach wherein the digital data processor is a stand-alone device with respect to one or more of the treatment apparatus and a user interface device (gateway unit 120 is a stand-alone device with respect to the dialysis device 110 and the user interface device 118).  
As per claim 45, as addressed claim 44, the combined Gagner-Moll does also teach wherein the digital data processor is a stand-alone device with respect to both the treatment apparatus and the user input device (see Gagner, Fig. 1). 
As per claim 46, the combined Gagner-Moll does also teach wherein the dialysis equipment is peritoneal dialysis equipment (Gagner, ¶ [2, and 28]).
As per claim 47, the combined Gagner-Moll also teach wherein the dialysis equipment includes first and second dialysis apparatus (see Gagner, Fig. 1, ¶ [36-37], i.e. the dialysis unit 110 and the blood pressure monitor 115, which is used as part of the treatment).
As per claim 48, referring to claim 47 above, the combined Gagner-Moll does also teach wherein the first and second dialysis apparatus are in communications coupling with the digital data processor wirelessly (Gagner, ¶ [28-29, 36]).
As per claim 49, the combined Gagner-Moll does impliedly teach wherein the analysis of the patient data is facilitated using web services on the remote computer system (see Moll, Fig. 2-7, by exchanging the patient information between the patient place and the physician place via a central server, see ¶ [6]). Thus, claim 49 would have been obvious over the combined references for the reason above. 
Claim 50, which is similar in scope to claims 36 and 49 as addressed above, is thus rejected under the same rationale.
 
Response to Arguments
Applicant’s arguments with respect to claims 36-50 have been considered but are moot because the newly added features to the claims are addressed in the modified rejection above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611